Exhibit 10.1

FIRST AMENDMENT AND JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT AND JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) is made as of the 14th day of July, 2015, between and among
CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland limited partnership
(“Parent Borrower”), CITY OFFICE REIT, INC. (the “Guarantor”), Subsidiary Credit
Parties, KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending
institutions which are parties to, or by their execution hereof are becoming
party to, that certain Amended and Restated Credit Agreement dated as of
June 26, 2015 between Parent Borrower, the Subsidiary Credit Parties, KeyBank as
administrative agent on behalf of the other lending institutions party thereto
(“Agent”), and KEYBANC CAPITAL MARKETS as Sole Lead Arranger and Sole Book
Manager (the “Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Credit Agreement.

R E C I T A L S

WHEREAS, Parent Borrower by its execution hereof has requested that the Total
Commitment under the Credit Agreement be increased to $75,000,000 purusant to
§2.12 of the Credit Agreement;

WHEREAS, BMO Harris Bank, N.A. and Royal Bank of Canada have agreed to issue
Commitments under the Credit Agreement, provided the Credit Agreement is amended
as set forth herein;

WHEREAS, the Credit Parties, the Agent, and the Lenders have agreed to amend the
Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

1. Effective upon the date hereof, the Total Commitment under the Credit
Agreement is hereby increased to Seventy Five Million Dollars ($75,000,000.00).
In connection therewith, each of BMO Harris Bank, N.A., and Royal Bank of
Canada, (each, a “New Lender”) hereby agrees to issue its Commitment in the
aggregate amount set forth on revised Schedule 1.1 attached hereto and become a
Lender under the Credit Agreement, and assumes all obligations of a Lender with
respect to its Commitment as if the New Lender were an original Lender under and
signatory to the Credit Agreement, which obligations shall include, but shall
not be limited to, the obligation of each New Lender to make Loans to the
Borrower with respect to its Commitment. Each New Lender (a) represents and
warrants that it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to issue its Commitment under the Credit
Agreement; (b) confirms it has received copies of the Loan Documents, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Amendment and to issue its Commitment
under the Credit Agreement; (c) confirms that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents and based on the
financial



--------------------------------------------------------------------------------

statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement; and (d) agrees that (i) it will,
independently and without reliance on the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Effective upon the execution hereof, BMO Harris Bank, N.A. shall be desigated
as Documentation Agent under the Credit Agreement.

3. The definitions of Capital Reserve, Competitor, Majority Lenders and Required
Lenders in Article I of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:

“Capital Reserve. On an annual basis, an amount equal to $0.40 per square foot.
The Capital Reserve shall be calculated based on the total rentable square
footage of the Buildings owned (or ground leased) at the end of each fiscal
quarter, less the square footage of unoccupied space held for development or
redevelopment.

Competitor. The parties listed on Schedule 1.4 annexed hereto.

Majority Lenders. As of any date, at least two (2) Lenders whose aggregate
Revolving Credit Commitment Percentage is greater than fifty percent (50%);
provided that in determining said percentage at any given time, all the existing
Revolving Credit Lenders that are Defaulting Lenders will be disregarded and
excluded and the Revolving Credit Commitment Percentages of the Revolving Credit
Lenders shall be re-determined for voting purposes only to exclude the Revolving
Credit Commitment Percentages of such Defaulting Lenders.

Required Lenders. As of any date, at least two (2) Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 2/3 percent
(66.67%) of the Total Commitment; provided that in determining said percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.”

4. Article 1 of the Credit Agreement is hereby amended by inserting the
following definition in appropriate alphabetical order:

Core Funds from Operations. As of any date of determination means, with respect
to a Person and for a given period, (a) net income (loss) computed in accordance
with GAAP of such person determined on a consolidated basis for such period
minus (or plus) (b) gains (or losses) from debt restructuring, mark-to-market
adjustments on interest rate swaps, and sales of property during such period,
plus (c) depreciation with respect to such person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
person for such period, all after adjustment for unconsolidated partnerships

 

2



--------------------------------------------------------------------------------

and joint ventures, plus (d) all acquisition costs, loss on early extinguishment
of debt, changes in the fair value of the earn out and the amortization of stock
based compensation.

5. §3.1 of the Credit Agreement is hereby amended by inserting “)” after
“§2.11(a)” on the fifth line thereof.

6. §5.2(a) of the Credit Agreement is hereby deleted in its entirety and shall
be replaced by the following:

(a) The Agent shall, for the purpose of determining the current Appraised Value
of the Collateral Properties, obtain new Appraisals or an update to existing
Appraisals with respect to each Collateral Property, (i) in connection with the
acceptance of such Real Estate as a Collateral Property, (ii) in the Agent’s
discretion, once annually unless an Event of Default shall be in existence,
(iii) in connection with any requested extension of the Maturity Date, or
(iv) at any time while an Event of Default is in existence. The reasonable
expense of such Appraisals and/or updates performed pursuant to this §5.2(a)
shall be borne by the Borrowers and payable to Agent within ten (10) days of
demand.

7. The last three sentences of §5.3(a) are hereby deleted and shall be replaced
by the following:

“Thereafter, the Agent shall use its best efforts within ten (10) Business Days
from the date of the receipt of such documentation and other information to
advise Parent Borrower whether the necessary Lender consent to the acceptance of
such Potential Collateral has been received. No Potential Collateral shall be
included as Collateral unless and until the following conditions precedent shall
have been satisfied:”

8. The last (unnumbered) sentence of § 5.3 is hereby deleted and shall be
replaced by the following:

“Notwithstanding the foregoing, in the event such Collateral or Potential
Collateral does not qualify as Eligible Real Estate, so long as the conditions
set forth in clauses (ii) and (iv) of this §5.3 have been satisfied, such
Collateral or Potential Collateral shall be included as Collateral and
constitute Eligible Real Estate so long as the Agent shall have received the
prior written consent of Lenders in their sole discretion to the inclusion of
such Real Estate as a Collateral Property.”

9. Article 7 of the Credit Agreement is hereby amended to insert new §7.22 as
follows:

“At all times, there shall be a minimum of three (3) Collateral Properties under
this Agreement, provided if the number of Collateral Properties is ever less
than 3 but not less than 2, Borrower shall have sixty (60) days after the date
on which the 3rd Collateral Property is released to add new Real Estate to the
list of Collateral Properties in satisfaction of such requirement, it being
agreed that the failure to replace a released Collateral Property within said
sixty (60) day period or if the number of Collateral Properties ever is less
than 2, then same shall constitute an Event of Default.”

 

3



--------------------------------------------------------------------------------

10. § 8.1(ix) of the Credit Agreement is hereby deleted in its entirety and
shall be replaced by the following:

“(ix) The Guarantor will not incur any Recourse Indebtedness other than
(i) guaranties and other direct indebtedness of the Guarantor consisting of
carve-out guaranties and environmental indemnifications on first mortgage or
other property related loans; and (ii) Indebtedness under the Guaranty; and
(iii) other Indebtedness in an aggregate amount at any one time not in excess of
five percent (5%) of Guarantor’s Total Asset Value.”

11. § 8.7 of the Credit Agreement is hereby deleted in its entirety and shall be
replaced by the following:

“8.7 Distributions. Parent Borrower shall not pay any Distribution to the
partners, members or other owners of Parent Borrower, and Guarantor shall not
pay any Distribution to its partners, members, or other owners or shareholders,
(a) if an Event of Default is in existence, except that each of Guarantor,
Parent Borrower and Subsidiary Credit Parties shall be permitted to make
Distributions in an amount not less than the amount that would be required to be
distributed by Guarantor taking into account all other sources of net income in
order to maintain REIT qualification, to eliminate any U.S. federal income tax
liability, and to avoid the imposition of any excise tax for undistributed
income, or (b) for Distributions made by the Guarantor, in excess of, for each
quarter end for the preceding twelve month period, one hundred percent (100%) of
Core Funds From Operations, provided that if the Guarantor’s equity raise in a
subject quarter is in excess of 5% of its Consolidated Tangible Net Worth prior
to such equity raise, the Distributions made on such additional equity will be
excluded from the limitation in this subsection (b) during such calendar quarter
and the next two succeeding calendar quarters.

12. §12.1 is hereby amended by deleting the “(p)” following subsection
(o) thereof.

13. §12.5(b) of the Credit Agreement of is hereby deleted in its entirety and
shall be replaced by the following:

(b) Second, (i) first, to all other Obligations (including any Letter of Credit
Liabilities, interest, expenses or other obligations incurred after the
commencement of a bankruptcy) in such order or preference as the Required
Lenders shall determine; provided, that (A) distributions in respect of such
other Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (B) in the event that any Lender shall have wrongfully failed
or refused to make an advance under §2.9(a) and such failure or refusal shall be
continuing, advances made by other Lenders during the pendency of such failure
or refusal shall be entitled to be repaid as to principal and accrued interest
in priority to the other Obligations described in this subsection (b); and
(C) Obligations owing to the Lenders with respect to each type of Obligation
such as interest, principal, fees and expenses shall be made among the Lenders,
pro rata,; and provided, further that the

 

4



--------------------------------------------------------------------------------

Required Lenders may in their discretion make proper allowance to take into
account any Obligations not then due and payable, and then, after payment of all
amount due or payayble under this subsection (i), (ii) to any Hedge Obligations
in such order or preference as the Lender Hedge Providers may determine,
including any Hedge Obligations not then due and payable;

14. §14.10 of the Credit Agreement is hereby amended by deleting the second
sentence thereof and replacing same with the following:

“Without limiting the generality of the foregoing, if Agent reasonably
determines payment is in the best interest of all the Lenders, Agent may without
the approval of the Lenders pay taxes and insurance premiums and spend money for
maintenance, repairs or other expenses which may be necessary to be incurred,
and Agent shall promptly thereafter notify the Lenders of such action, provided
that the Agent shall obtain the prior approval of the Required Lenders if such
payments for amounts other than taxes and insurance shall exceed $100,000 in any
twelve (12) month period.”

15. §14.14 is hereby amended by adding a new sentence at the end thereof as
follows:

“Notwithstanding the foregoing, no such deemed approval shall apply to matter
(a) requiring the consent of all Lenders or or any Lender adversely affected by
the subject request, or (b) with respect to the admission of any Real Estate as
a Collateral Property.”

16. §27 of the Credit Agreement is hereby amended by inserting the word “or” at
the end of subsection (l) thereof and adding new subsections (m) and (n) as
follows:

“(m) any change in the definition of Eligible Real Estate or Borrowing Base
Availability or any consitutuent defintions related thereto; or

(n) any change in criteria for the adminision of any Real Estate as a Collateral
Property.”

17. Schedule 1.1 to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 1.1 attached hereto.

18. Section (c) of Schedule 1.2 to the Credit Agreement is hereby amended by
deleting the phrase “If required by the Agent,” at the beginning thereof.

19. The Credit Agreement is hereby modified by adding Schedules 1.3 and 1.4 in
the form attached hereto.

20. On or prior to the execution of this First Amendment, Borrower shall pay to
Agent all lender fees and reasonable costs and expenses of Agent in connection
with this First Amendment, including, without limitation, reasonable legal fees
and expenses incurred by Agent.

21. Wherever located, all references in the Credit Agreement or the other Loan
Documents to the term “Credit Agreement” shall mean the Credit Agreement as
amended by this First Amendment.

 

5



--------------------------------------------------------------------------------

22. Borrower acknowledges, confirms and agrees that Borrower does not have any
offsets, defenses, claims or counterclaims against Agent or any Lender with
respect to any of the Borrower’s liabilities and obligations to Agent and the
Lenders pursuant to any Loan Documents and to the extent the Borrower has or has
ever had any such offsets, defenses or counterclaims, the Borrower hereby
specifically WAIVES and RELEASES any and all rights to such offsets, defenses,
claims or counterclaims.

23. Except as specifically amended hereby, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and the Borrower hereby
represents and warrants that all warranties, representations and covenants
contained therein, or otherwise made by or on behalf of Borrower to Agent in
writing in connection therewith or after the date thereof, are true and correct
in all material respects as of the date hereof (unless such representations and
warranties are limited by their terms to a specific date), other than for
changes in the ordinary course of business permitted by the Credit Agreement.

24. This First Amendment, which may be executed in multiple counterparts,
constitutes the entire agreement of the parties regarding the matters contained
herein and shall not be modified by any prior oral or written discussions.
Delivery of an executed counterpart of a signature page of this First Amendment
by telecopy or other electronic imaging transmission (e.g. PDF by email) shall
be effective as delivery of a manually executed counterpart of this First
Amendment. Borrower hereby acknowledges and agrees that all of the terms and
conditions of the Credit Agreement shall remain in full force and effect except
as expressly provided in this First Amendment. Except where the context clearly
requires otherwise, all references to the Credit Agreement in any other Loan
Document shall be to the Credit Agreement as amended by this First Amendment.

25. Any determination that any provision of this First Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this First Amendment.

26. This First Amendment shall be governed by and construed in accordance with
the laws of the State of New York.

[END OF TEXT; SIGNATURES ON THE FOLLOWING PAGES]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this First Amendment to
be executed by its duly authorized representatives as of the date first set
forth above.

 

PARENT BORROWER: CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland
limited partnership, by its general partner, City Office REIT, Inc., a Maryland
corporation By:   /s/ Anthony Maretic Name:    Anthony Maretic Title:   CFO
SUBSIDIARY BORROWERS: CIO LOGAN TOWER, LIMITED PARTNERSHIP, a Delaware limited
partnership By:  

CIO Logan Tower GP, LLC,

a Delaware limited liability company,

its sole General Partner

By:   /s/ Anthony Maretic Name:   Anthony Maretic Title:   Treasurer CIO
SUPERIOR POINTE, LIMITED PARTNERSHIP, a Delaware limited partnership By:  

CIO Superior Pointe GP, LLC,

a Delaware limited liability company,
its sole General Partner

By:   /s/ Anthony Maretic Name:   Anthony Maretic Title:   Treasurer

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

  SUBSIDIARY GUARANTOR     CENTRAL FAIRWINDS LIMITED PARTNERSHIP, a Florida
limited partnership, by its general partner, Central Fairwinds GP Corporation, a
Florida corporation     By:   /s/ James Farrar     Name:    James Farrar    
Title:   President GUARANTOR:     CITY OFFICE REIT, INC., a Maryland corporation
    By:   /s/ Anthony Maretic     Name:   Anthony Maretic     Title:   CFO

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

  AGENT AND LENDER:   KEYBANK NATIONAL ASSOCIATION   By: /s/ Christopher T. Neil
  Name:Christopher T. Neil   Title:Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

  NEW LENDERS:   BMO HARRIS BANK N.A.   By: /s/ Michael Perlberg   Name:Michael
Perlberg   Title:Vice President   ROYAL BANK OF CANADA   By: /s/ Rina Kansagra  
Name:Rina Kansagra   Title:Authorized Signatory

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

  

Commitment

  

Commitment Percentage

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention:

Telephone:

Facsimile:

 

LIBOR Lending Office:

Same as Above

 

Domestic Lending Office:

Same as Above

   $35,000,000    47.6666667%

BMO Harris Bank N.A.

111 W. Monroe/115 S. LaSalle 20-W

Chicago, IL 60603

Attention: Michael Perlberg

Telephone: 312 461 5071

Facsimile:  312 768 8348

 

LIBOR Lending office:

Same as Above

 

Domestic Lending Office:

Same as Above

   $25,000,000    33.3333333%

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281-8098

Attention: Rina Kansagara

Telephone: 212 428 6950

Facsimile:  212 428 6459

 

LIBOR Lending office:

Same as Above

 

Domestic Lending Office:

Same as Above

   $15,000,000.00    20.0000000%

 

Schedule 1.1



--------------------------------------------------------------------------------

SCHEDULE 1.3

COLLATERAL PROPERTIES

1000 and 1100 South McCaslin Boulevard, Superior, County of Boulder, Colorado

1580 Logan Street, City and County of Denver, Colorado

135 W. Center Boulevard, Orlando, Orange County, Florida

7595 Technology Way, City and County of Denver, Colorado

 

Schedule 1.3



--------------------------------------------------------------------------------

SCHEDULE 1.4

COMPETITORS

Any real estate investment trust, or any affiliate of any real estate investment
trust, now existing or hereafter created, whether publicly traded or privately
held, which holds or has a stated policy to acquire and hold, office properties
in the United States

 

Schedule 1.4